DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of amendment filed on 12/01/2021 in which claims 1,7,9, and 11 are currently amended while claim 8 has been canceled. By this amendment, claims 1-7,9-12 are still pending in the application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 1, last line on page 2, line 17, delete, “the measured output voltage (                    
                        
                            
                                y
                            
                            ~
                        
                        m
                        )
                    
                ”, and insert -- the measured output voltage (                     
                        
                            
                                y
                            
                            ~
                        
                        )
                    
                --
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1-7,9-12 are allowed over the prior art of record.
Regarding claim 1, the prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination, a method for robust estimation of state of charge (SOC) for a battery cell, the method comprising among other patentable steps, “…calculating a voltage difference between the estimated output voltage (y) and the measured output voltage (                                 
                                    
                                        
                                            y
                                        
                                        ~
                                    
                                
                            ); 
  - estimating the SOC (SOC) for a battery cell by optimizing said SOC estimation model (M) based on the calculated voltage difference and the intermediate SOC value (SOCint); characterized in that
   - the SOC estimation model (M) further comprises a current fault estimate (If) for an error of the measured current (Im); and
- the SOC estimation model (M) further comprises a voltage fault estimate (                         
                            
                                
                                    y
                                
                                ~
                            
                            f
                        
                    ) for an error of 
the measured output voltage (                        
                            
                                
                                    y
                                
                                ~
                            
                        
                    ); and2Application No.: 16/486,997Docket No.: 138223.508476 Response to Office Action of July 8, 2021in that the step of estimating the SOC (SOC) for a battery cell is further optimized based on the current fault estimate (If) and the voltage fault estimate  
(                         
                            
                                
                                    y
                                
                                ~
                            
                            f
                        
                    )”.
Claims 2-7,9-12 depend either directly or indirectly from claim 1 and thus are also allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
USPAT 10,074,996 discloses the general state of the art regarding bulk force in a battery pack and its application to state of charge estimation.
JP 2013121242 to Kuraishi discloses the general state of the art regarding an SOC estimation device and battery pack.
CN 104859471 discloses the general state of the art regarding a vehicle, battery control system and method of operating the traction battery.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        January 19, 2022